El Juez Asociado Señor Sítyder
omitió la opinión del tribunal.
La cuestión aquí envuelta es si una ley insular que res-tringe los desahucios de arrendadores contra sus inquilinos, además de las restricciones impuestas por la Ley de Emer-gencia Federal sobre Control de Precios, infringe una dispo-sición de esta última que prohíbe el control estatal o local sobre los alquileres.
En 1945 Bodríguez compró una casa notificando a Latoni, quien la ocupaba bajo un contrato de arrendamiento oral de mes a mes, que la desocupara, pero Latoni no lo hizo. Bo-dríguez convenció a la oficina Federal de Administración de Precios que necesitaba la casa para él vivirla, y de conformi-dad con los Beglamentos de esta oficina, obtuvo un certifi-cado que le autorizaba a radicar demanda de desahucio para lanzar a Latoni, transcurridos seis meses desde la fecha del certificado. Después de cumplir con todos los requisitos exigidos por los Beglamentos Federales, el 26 de marzo de 1946, Bodríguez radicó este pleito de desahucio contra La-toni ante la Corte Municipal.
El 18 de abril de 1946, las partes radicaron una estipula-ción en la Corte Municipal en la que el demandado admitía las alegaciones de la demanda, se allanaba a que se dictara sentencia en su contra y renunciaba al derecho de apelación, *143de suerte que la sentencia fuera firme inmediatamente. Sin embargo, las partes estipularon que la sentencia no se eje-cutaría basta el 30 de septiembre de 1946, pagándose en el ínterin el mismo canon de renta mensual. El 3 de mayo de 1946, la Corte Municipal dictó sentencia a favor del deman-dante de conformidad con la estipulación.
El 17 de septiembre de 1946, el inquilino radicó una mo-ción ante la Corte Municipal solicitando la suspensión de los procedimientos por el fundamento de que así lo exigía la sección 12 de la Ley núm. 464, Leyes de Puerto Rico, 1946 ((1) pág. 1327). La Corte Municipal declaró sin lugar esta moción. En un recurso de certiorari, la corte de distrito dictó una resolución dejando sin efecto (1) la resolución de-clarando sin lugar la moción del inquilino, y (2)' la senten-cia de la corte municipal de 3 de mayo de 1946 a favor del demandante en lo que a la ejecución de la misma se refería. El arrendador apeló para ante este Tribunal de la resolu-ción de la corte de distrito.
El Congreso en la sección 2(b) y (el) de la Ley de Emergencia sobre Control de Precios de 1942 autorizó al Administrador (1) a fijar cánones máximos para viviendas y (2) a restringir o prohibir desahucios que tendieran a resultar en un aumento de los cánones. 50 U.S.C.A., App., sección 902(6), (d). El Congreso dispuso la restricción de los desahucios en unión a los cánones máximos debido a que reconocía que los cánones máximos serían efectivos solamente si se controlaba también la ocupación. Si “un inquilino que se ha negado a pagar en exceso del canon máximo estuviere sujeto al desahucio, el arrendedor podría encontrar en seguida, ejerciendo presión entre los aspirantes al arrendamiento, alguien que estuviera dispuesto a una violación subrepticia del Reglamento [de canon máximo].” Taylor v. Bowles, 145 F.2d 833, 834 (E.C.A., 1944).
El Administrador Federal estableció cánones máximos y restricciones para los desahucios en Puerto Rico. El Regla-*144mentó 6(a) provee que el arrendador no puede desahuciar a un inquilino a menos que (1) éste se niegue a renovar un contrato; (2) éste irrazonablemente le niegue la entrada al arrendador; (3) viole una obligación en su alquiler o cometa un daño; (4) subarriende bajo ciertas .circunstancias; (5) [revocado]; y (6) que el arrendador necesite la propiedad para él vivirla. Estos reglamentos que restringen los des-ahucios han sido sostenidos como “adecuados a una regla-mentación efectiva sobre alquileres.” Taylor v. Brown, 137 F.2d 654, 662-3, (E.C.A., 1943), certiorari denegado, 320 U.S. 787; véase también Taylor v. Bowles, supra.
. El Congreso permitió que la Ley prescribiera el 30 de ju-nio de 1946, pero después de un período de veinticinco días, el 25 de julio de 1946, aprobó una Ley extendiendo el tér-mino de su efectividad hasta el 30- de junio de 1947. El texto en el Senado de la Ley Prorrogando el Control de Precios de 1946 fué a conferencia proveyendo la derogación del control Federal sobre alquileres en cualquier Estado que estu-viera preparado para funcionar bajo su propia ley sobre control de alquileres. Los miembros del Comité de confe-rencia no sólo eliminaron esta disposición sino que se situa-ron al otro extremo. La Ley nunca había prohibido antes el control local de alquileres. Pero los miembros del Co-mité de conferencia insertaron tal disposición y así se aprobó. Cong. Bec., julio 22, 23, 24, 1946, págs. 9777, 87; 9895-6; 9905-06; 10001, respectivamente. El último párrafo de la sección 2(b), 50 U.S.C.A., App., sección 902, provee por tanto ahora que “Mientras estén en vigor los cánones máximos de alquileres de acuerdo con esta ley en relación con las vivien-das en cualquier área de inflación de alquileres, tales vivien-das no estarán sujetas a control por parte de cualquier go-bierno estatal o local.”
Al preguntársele el porqué de este cambio, el senador Barkley, uno de los miembros del Comité de conferencia, dijo ante el Senado que “era la opinión general que aun en aque-llos estados que temporalmente habían intervenido durante el *145interregno en la creencia de que quizá no se aprobaría una ley Federal, era la creencia e información de los miembros del Comité de conferencia de que los estados y comunidades realmente preferían que el Gobierno Nacional se hiciera ¿largo de este asunto desde abora basta el resto del año, hasta la fecha de expiración de la ley. De cualquier manera, sólo cuatro Estados habían actuado para controlar los alqui-leres dentro de sus demarcaciones. Bajo todas las circuns- • rancias los miembros del Comité de conferencia creyeron que era mejor para el próximo año seguir el curso que habíamos seguido durante el control de alquileres, y permitir que fuera una función exclusivamente Federal.” (Cong. Rec., julio 24, 1946, pág. 10001; bastardillas nuestras). Los miembros del Comité de conferencia de la Cámara informaron que “Un efecto de esta disposición es hacer claro que en cualquier caso en que cualquier Estado, desde junio 30 de 1946, ha puesto en vigor su propia ley sobre control de alquileres, las disposiciones sobre alquileres de la Ley sobre Control de Precios y las órdenes y Eegiamentos a ella pertenecientes, dentro del campo de su funcionamiento, sustituirá tal ley es-tatal.” (Cong. Rec., julio 22, 1946, 9787).
La Ley núm. 464, Leyes de Puerto Eico, 1946, conocida como “Ley de Alquileres Eazonables”, fué aprobada el 25 de abril de 1946. La Legislatura contempló la posibilidad de que el Congreso pudiera permitir que la Ley Federal expi-rara el 30 de junio de 1946. Por tanto aprobó una ley com-pleta sobre el control de alquileres. Dispuso en las seccio-nes 3 y 6 la fijación de alquileres máximos para viviendas bajo la ley insular; y dispuso además que la ley entraría en vigor solamente si lo oráenara el Consejo Ejecutivo. Cuando la ley Federal expiró el 30 de junio de 1946, el Consejo Eje-cutivo tomó apresuradamente cartas en el asunto y puso en vigor en julio 1 la Ley núm. 464 para viviendas.
Sin embargo, el Congreso renovó la Ley Federal después, de un interregno de veinticinco días. Además, por primera vez el Congreso insertó una disposición en la Ley de Pró-*146rrogas de 1946, prohibiendo una ley local sobre control de alquileres. Por tanto se admite que las disposiciones sobre cánones máximos de la Ley núm. 464 en lo que se refiere a viviendas están en suspenso mientras se fijen en Puerto Rico cánones máximos bajo la Ley Federal.
Se admite esto a pesar de la disposición de la sección 4 de nuestra Ley al efecto de que mientras esté en vigor en Puerto Rico la Ley Federal, las viviendas estarán sujetas a sus tér-minos, pero que tales propiedades estarán también “sujetas a todas las disposiciones de esta Ley que no sean incompatibles con los términos de la citada Ley Federal.” Guando se aprobó en abril la ley insular, la Legislatura no pudo te-ner conocimiento de que la Ley Federal, aprobada en julio, incluiría una nueva disposición prohibiendo el control local sobre alquileres. Por tanto, aparentemente creyó que aquí podían coexistir el control Federal y el local sobre alquile-res, si el Consejo Ejecutivo así lo ordenaba a tenor con la sección 27. Pero ahora todos los interesados reconocen que, a pesar de la sección 4, los cánones máximos insulares no pueden subsistir juntamente con las disposiciones Federales que los regulan, aun cuando no estén “en conflicto” con las disposiciones Federales. Esto es así porque la Ley Federal, aprobada posteriormente a la Ley Insular, terminante-mente prohibe todo control local de alquileres y no simple-mente los que “estén en conflicto”.
Sin embargo, se alega y la corte inferior así lo resolvió, que la sección 4 tiene el efecto de dejar en vigor la sección 12 de la Ley 464, a pesar de la renovación de la Ley Federal y la prohibición en ella contra cualquier ley local 'sobre control de alquileres. Por tanto se impone un examen minucioso de la sección 12.
La sección 12 dispone que ningún arrendador podrá ins-tar un procedimiento de desahucio aun cuando haya expirado el arrendamiento, y éstos se entenderán renovados. De no haber un contrato escrito, “pero sí estipulación en cuanto a *147la suma a pagar por concepto de alquiler, el inquilino tendrá derecho a ocupar la propiedad mientras pague el alquiler básico, o el alquiler razonable que fije el administrador.”
Luego dispone la sección 12 que “sólo podrá promoverse el desahucio contra inquilinos en los siguientes casos:” (a) Calando el inquilino no pague el canon correspondiente a una o más de una mensualidad; (fe) cuando el inquilino usa la propiedad arrendada para fines ilegales o inmorales sin el conocimiento del arrendador; (c) cuando el inquilino sub-arrienda la propiedad sin el consentimiento del arrendador; (d) cuando el arrendador desee recobrar el local a fin de de-molerlo con intención de construir un nuevo edificio; (e) cuando el inquilino cause daños negligentes o maliciosos a la propiedad; “ (/) cuando el propietario procura de buena fe recuperar la posesión de una vivienda, no dedicada habitual-mente a alquiler . . . para la inmediata y personal ocupación por él como sitio de residencia, siempre que no tuviera otra propiedad en la cual fijar su residencia en la misma locali-dad y que por lo menos durante el término de un año antes do la radicación de la demanda de desahucio hubiera vivido en una casa de alquiler ...”
Sigue disponiendo la sección 12 que “A partir de la fe-cha de vigencia de esta Ley quedará en suspenso, hasta la terminación de la emergencia declarada en la misma, todo procedimiento de desahucio que no se ajuste a las causas, condiciones y términos fijados en esta Ley.”
Así vemos que la sección 12 no se refiere a cánones má-ximos. Por el contrario, enmienda las causas por las cuales procede un desahucio en esta jurisdicción. A este respecto cubre por tanto el mismo terreno que cubrió el Administra-dor en su Reglamento promulgado de acuerdo con la sección 2(d) de la Ley Federal. Es decir, tanto los Reglamentos Federales como la sección 12, si bien con algunas pequeñas diferencias, congelan la ocupación del inquilino y restringen ios procedimientos de desahucio excepto en ciertas situacio-nes específicas.
*148La corte de distrito resolvió que la prohibición de la Ley Federal contra una ley local sobre control de alquileres está dirigida solamente hacia una ley local que, o bien (a) fije cánones máximos o (b) elimine el requisito de que un arren-dador debe obtener un certificado de lanzamiento del Admi' nistrador Federal antes de que pueda tratar de conseguir su remedio bajo la ley local. Pero, según la corte inferior, la prohibición en la Ley Federal contra una ley local sobre al-quileres, no impide a nuestra Legislatura modificar o suspender el remedio local para el desahucio.
Consecuentemente, la corte inferior resuelve que la sec-ción 12 no es un control local sobre alquileres sino mera-mente la última expresión de nuestra Legislatura sobre los motivos por los cuales puede invocarse el remedio local del desahucio; que actualmente está en vigor como tal porque no viola la prohibición Federal contra una ley local sobre control de alquileres; y por' tanto, que este procedimiento debe paralizarse en virtud de la disposición de la sección 12 de que todos los procedimientos que no cumplan con sus tér-minos quedan paralizados mientras exista la actual emer-gencia.
La corte de distrito no dijo en qué forma específica el presente procedimiento viola las condiciones provistas en la sección 12. Pero parece obvio de las alegaciones por qué la corte inferior paralizó los procedimientos bajo la sección 12. Aquí el arrendador deseaba la casa para él mismo vi-virla. En su consecuencia, obtuvo el certificado de lanza-miento del Administrador Federal que lo autorizó a seguir con el desahucio del inquilino bajo la ley local. Pero la sec-ción 12(/) de la Ley Insular contiene un requisito en adición a aquéllos contenidos en los Reglamentos Federales para tal arrendador: debe demostrar también que la propiedad que trata de recobrar no ha sido dedicada ‘‘habitualmente” a al-quiler. Toda vez que el arrendador no alegó ni podía alegar que esta propiedad no había sido dedicada ‘‘habitualmente” *149a alquiler, la corte de distrito ordenó que se paralizara este procedimiento.
La decisión de este caso por tanto gira sobre si el requi-sito que añade la sección 12(/) a los Reglamentos Federales sobre la materia — un arrendador que intenta recobrar una propiedad con el fin de vivirla sólo puede hacerlo si la pro-piedad no ha estado dedicada en el pasado “habitualmente” a alquiler — viola la prohibición de la Ley Federal Prorro-gando el Control de Precios de 1946 contra una ley local so-bre control de alquileres^1)
El primer punto significativo es el propio lenguaje que usó el Congreso. Dispuso que mientras estén en vigor los “cánones máximos” bajo la Ley Federal, no habrá ninguna *150ley local sobre “control de alquileres”. Si el Congreso hu-biera querido decir que mientras estén en vigor los cánones máximos, no habrá ninguna legislación local sobre cánones máximos, fácilmente pudo usar este lenguaje. Por. el con-trario, deliberadamente optó por usar “control de alquile-res ’ ’ como la frase para prohibir, cuando sabía que él mismo había usado el término “control de alquileres” ampliamente para que incluyera no sólo la fijación de cánones máximos si que también la restricción de los desahucios.
Pasemos ahora a la discusión que hay en los casos en cuanto a si el poder fiel Administrador bajo la Ley Federal para restringir desahucios es un fin primordial de la Ley o sólo es incidental a su poder para evitar un aumento infla-cionario en los cánones. La Corte de Apelaciones de Emergencia resolvió en Parker v. Porter, 154 F.2d 830 (E.C.A., 1946), que un inquilino no estaba “sujeto” a una orden del Administrador concediéndole a su arrendador un certificado de lanzamiento, y por tanto no tenía derecho a que se revi-sara la orden por dicha Corte. Al llegar a esta conclusión, la Corte dijo que un inquilino no tenía derecho adquirido alguno a la posesión bajo la Ley, y que el poder del Admi-nistrador para restringir desahucios era sólo incidental a su poder para fijar cánones máximos. Hubo un fuerte disenso al efecto de que la Ley tenía ambos propósitos — la fijación de cánones máximos y la restricción de desahucios. Snyder v. Reshenk, 38 A.2d 803 (Conn., 1944) está de acuerdo con el disenso. Y véanse 91 U. of Pa.L.Rev. 652; 16 So.Calif. L.Rev. 315.
En un recurso de certiorari la Corte Suprema de los Es-tados Unidos revocó a la Corte de Apelaciones de Emergen-cia. Parker v. Fleming,_U.S._, 91 L.ed. 395. La Corte Suprema manifestó que era innecesario resolver la controversia en cuanto a si las disposiciones de la Ley Federal sobre viviendas tenían un fin primordial y uno incidental o si tenían dos fines primordiales. Afirmó en efecto que comoquiera que sea, la restricción de los desahucios era un *151aspecto integral de la Ley Federal y que nn inquilino está sustancialmente afectado por una resolución concediéndole a su arrendador un certificado de lanzamiento. En su conse-cuencia resolvió que un inquilino está “sujeto” a tal orden y por consiguiente tenía derecho a obtener su revisión de la Corte de Apelaciones de Emergencia.
De igual manera no necesitamos determinar si la res-tricción de desahucios es un fin propiamente dicho o es incidental al fin de fijar cánones máximos. La importancia que para nosotros tiene,el caso de Parker es que aun la opinión de la mayoría en la Corte de Apelaciones de Emergencia re-conoció que, conjuntamente con la fijación de cánones máxi-mos, la restricción de los desahucios es una parte importante del “control de alquileres”.
Existe otro curso de razonamiento que nos lleva a la con-clusión de que disposiciones contra los lanzamientos están incluidas dentro del término “control de alquileres.” Pro-bablemente podrían establecerse constitucionalmente los cá-nones máximos sin disponer la restricción de desahucios. Pero como ya hemos visto, Taylor v. Bowles, supra, pág. 834, un arrendador que libremente pueda desahuciar a sus inquilinos puede fácilmente evadir los cánones máximos. “Debido a que la amenaza de lanzamiento es la presión más poderosa que un arrendador puede ejercer para influir y co-accionar a su inquilino, cualquier programa efectivo sobre control de alquileres debe contener un plan para la regla-mentación de los desahucios.” Borders, Emergency Rent Control, 9 Law and Contemporary Problems, 107, 119. De suerte que las legislaturas invariablemente han provisto como cuestión práctica la restricción de los desahucios con el fin de asegurar una reglamentación efectiva sobre cánones máximos.
Ahora, supongamos el caso a la inversa en que se aprueba legislación disponiendo solamente la congelación de la ocu-pación de viviendas, sin ninguna disposición de que el inqui-lino viene obligado a pagar un canon razonable y equitativo. *152Esto probablemente sería nulo por privarse de la propiedad sin el debido procedimiento de ley: los casos que ban sos-tenido la restricción de desahucios ban sido predicados en disposiciones de que el arrendador continuará recibiendo un canon razonable y equitativo. Block v. Hirsh, supra; Yakus v. United States, supra. La razón es que un arrendador que no pudiera desahuciar a un inquilino ciertamente estaría a merced de éste si se le exigiera que negociara el importe del canon con dicho inquilino, sin que exista un requisito en la ley de que el canon debe ser razonable y equitativo. Parece claro por tanto que la Legislatura no puede disponer una absoluta prohibición de los desahucios, que subsista por sí sola; debe acompañarla con una disposición sobre cánones máximos.
Así vemos que en un caso las restricciones sobre desahu-cios están relacionadas, por motivos prácticos, con las dis-posiciones de cánones máximos; en el otro caso las disposi-ciones sobre desahucios quizás no pueden subsistir por sí solas, sino que deben relacionarse con las disposiciones so-bre cánones máximos para resistir la prueba de constitucio-nalidad. El efecto final es que en ambos casos la restricción de desahucios está entrelazada con las disposiciones sobre cánones máximos. Todo esto es otra forma de decir que el término genérico de “control sobre alquileres” cubre tanto los cánones máximos como las restricciones de desahucios, los dos aspectos de una situación que exige una ley sobre control de alquileres.
Es más, la mejor prueba de que ambos estatutos operan en la misma área generalmente caracterizada como “control de alquileres”, son las disposiciones de la sección 4(d) de la Ley Federal que dice que a nadie se le exigirá que conti-núe alquilando su propiedad frente al requisito de la sección 12(f) de que un arrendedor debe seguir alquilando su pro-piedad si ésta ha estado alquilada “habitualmente”. Deja-mos a un lado la cuestión en cuanto a si estas disposiciones están en conflicto. Véase el segundo párrafo de la nota 1. *153Pero nadie puede argumentar seriamente que no cubren la misma materia. En breve, ambas leyes son estatutos sobre control de alquileres.
En verdad la corte inferior reconoció que una ley de “control de alquileres” tiene dos aspectos: (1) fija cánones máximos; y (2) restringe los desahucios. Admite en su opi-nión que la prohibición federal contra una ley local sobre control de alquileres impide a nuestra Legislatura no sola-mente fijar cánones sino también eliminar o suavizar el re-quisito de que un procedimiento de desahucio no procederá a menos que lo autorice el Administrador Federal. La corte de distrito reconoció así que la reglamentación contra los desahucios pertenece íntegramente al “control de alquile-res”. Pero si la Legislatura insular no puede suavizar los Reglamentos Federales sobre desahucio porque éstos son un aspecto del “control sobre alquileres”, de la misma manera los Reglamentos Federales sobre desahucio no pueden ha-cerse más severos por una ley local. Ambas son disposicio-nes sobre “control de alquileres”. Y el Congreso no dijo que se prohibían solamente las leyes locales que suavizan el “control de alquileres”. Dijo que no habrá leyes locales so-bre control de alquileres. Esto significa que no se aproba-rán localmente ni leyes más liberales ni más severas sobre control de alquileres.
Al disponer por primera vez en 1946 que el control de alquileres será exclusivamente una función federal, induda-blemente el Congreso quiso lograr reglamentación solamente por ley federal en esta área hasta el punto del procedi-miento provisto por la ley local para obtener el desahucio. Quizás entre el 1942 y 1946 se podían poner en ejecución las leyes locales que trataban de (a) cánones máximos y (b) res-tricción de desahucio que podían reconciliarse con la ley federal. Irizarry v. Corte, 64 D.P.R. 94; cf. Miranda v. Corte de Distrito, supra. Pero el 25 de julio de 1946 el Con-greso se reservó para sí el campo del control de alquileres. Esto quiso decir, en cuanto a los desahucios, que el derecho *154a la posesión emanaba exclusivamente de la ley federal. Por tanto si la ley federal permitía que un arrendador desahu-ciara. a su inquilino, la Legislatura insular no podía, so pre-texto de modificar el procedimiento o el remedio provisto por la ley local, intervenir con este derecho de posesión, del arrendador, al disponer que no tendrá tal derecho de pose-sión a menos que pueda cumplir con un requisito adicional que no se encuentra ni en la ley ni en los reglamentos fede-rales.
El inquilino y el Administrador Insular, quien compare-_ ció aquí como amicus curiae, dan gran énfasis, lo mismo que la corte _ inferior, a los reglamentos federales. Estos dis-ponen que después que el Administrador Federal expide su certificado de lanzamiento, el arrendador debe conseguir su remedio bajo la ley local y el Reglamento 6(e) dispone que “No se interpretará ninguna disposición de esta Sección como autorizando el lanzamiento de un inquilino a menos que tal lanzamiento esté autorizado por la ley local.”
Si la sección 12.(/) hubiera estado en vigor entre 1942 y 1946, quizá las cortes insulares hubieran estado justifica-das en ponerla en vigor mediante el Reglamento 6(e). Por otro lado,, se podría argüir que el propósito del Reglamento 6(e) fué evitar la desorganización en los recursos locales de procedimiento o de remedios, y no autorizar restricciones substantivas adicionales sobre desahucios; y por tanto que dicho Reglamento 6(e) no le dió a nuestra Legislatura carta blanca para imponer restricciones adicionales sobre desahu-cios. De cualquier modo esta cuestión se ha tornado acadé-mica. El Reglamento 6(e), expedido antes de la aprobación de la Ley Federal de 1946, debe ahora leerse junto a y a la luz de la Ley Federal de 1946 que prohibe las leyes locales sobre control de alquileres. El remedio local — de cualquier modo, desde julio de 1946 — no puede invadir el campo del control de alquileres. Y cualquier disposición de ley local — ■ ora se le llame un estatuto que modifica un remedio local u ora se- le llame un estatuto que dispone el control sobre al-*155quileres — que es en efecto una ley sobre control de alquileres, está sustituida por la Ley Federal.
Por ejemplo, la sección 12(a) de nuestra Ley dispone que un arrendador puede desahuciar a su inquilino solamente si éste deja de pagar el canon mensual fijado por el Administrador Insular. Pero supongamos que el Reglamento Federal fija un canon máximo mayor y provee el desahucio por no pagar el canon semanal. Luego, un arrendador obtiene un certificado del Administrador Federal para el lanzamiento de un. inquilino que, después de estar en descubierto por tres semanas, pagó su canon al tipo insular más bajo. No puede alegarse que este inquilino no puede ser desahuciado a pe-sar del hecho de que la Legislatura había modificado el “re-medio” de desahucio en la sección 12(a), que impide el des-ahucio bajo tales circunstancias. Por el contrario, tal res-tricción sobre desahucio es una disposición sobre “control de alquileres” que está prohibida por la Ley Federal de 1946. De la misma manera, la sección 12(/) al prohibirle a un arrendador en el presente caso que desahucie a su inquilino para él vivir la propiedad si ésta ha sido alquilada “habi-tualmente”, impone una restricción sobre desahucio que equi-vale a “control de alquileres”. En ambos casos, mientras la Ley Federal de 1942 no tiene por miras modificar los re-medios provistos por la ley local, con el fin de evitar el control local sobre alquileres, necesariamente tiene que penetrar dentro de cualquier supuesta ley local sobre remedio o pro-cedimiento y suspender la parte de la misma que, so pre-texto de un cambio en el procedimiento o en el remedio, dis-ponga en substancia el control sobre alquileres. Cf. Testa and Fleming v. Katt, _U.S._, resuelto el 10 de marzo de 1947.
La corte inferior cita en apoyo de su decisión, Edison Savings & Loan Ass’n v. Stamberger et al., 53 N.Y.S.2d 578 (1945); New York City Housing Authority v. Curington, 50 N.Y.S.2d 445 (1944); y Cannon v. Gordon, 48 N.Y.S.2d 124 (1944). Estos casos se relacionan con la necesidad de seguir *156el procedimiento exigido por la ley local y nada tienen que ver con el problema aquí envuelto.
Resta sólo uri punto más a considerarse. Hemos estado suponiendo que la Legislatura quiso decir en su sección 12 que se eliminarían todos los procedimientos para obtener la posesión de bienes inmuebles a menos que el arrendador pudiera cumplir con las condiciones allí provistas. Pero el inquilino afirma en su alegato que “no hay nada en la ley que impida al demandante seguir, en vez del procedimiento sumario de desahucio, el procedimiento ordinario .para recobrar la posesión de su ¿asa.” De ser cierta esta manifestación y si la sección 12(/) le dejara al arrendador mano libre para radicar tal pleito civil corriente, convendríamos en que la sección 12 (/) simplemente modifica el remedio y no es un estatuto sobre control de alquileres en violación de la ley federal que prohíbe una ley local sobre control de alquileres. En verdad, esto es precisamente lo que los Reglamentos Federales contemplaron cuando le dejaron la cuestión de remedios a la ley local: la Legislatura puede disponer un remedio ordinario o sumario. Lo único que la Legislatura no podía hacer fué eliminar todos los remedios a menos que el arrendador pudiera cumplir con las condiciones substantivas adicionales impuestas por la ley local que equivalía al control sobre alquileres.
Nuestra dificultad está en que interpretamos la sección 12 diferentemente. No podemos convenir en que cuando la Legislatura aprobó la Ley núm. 464, que disponía la fijación de cánones máximos y restringía los desahucios bajo la ley insular, quiso decir no obstante que permitiría el lanzamiento no restringido de inquilinos mediante acciones civiles ordi-narias. Más bien estamos satisfechos con que al disponer la Legislatura dentro del contexto de la Ley 464 que no se per-mitirá ningún recurso de “desahucio” a menos que concu-rrieran ciertas circunstancias, quiso decir que prohibía cual-quier recurso, ordinario o sumario, para recobrar la posesión de viviendas. De otro modo la Legislatura estaría frus-*157trando sus propios fines de congelar la ocupación de vivien-das. Véase Miranda v. Corte de Distrito, supra. También, la sección 12 restringe el desahucio de inquilinos de edificios comerciales que no están cubiertos por la Ley Federal. Es difícil creer que la Legislatura quiso decir que los arrenda-dores podían radicar una acción ordinaria para recobrar la posesión de los edificios comerciales a pesar de las disposi-ciones de la Ley núm. 464. No podemos atribuirle a la Le-gislatura tal brutum fulmen. El Administrador Insular en su aleg’ato no adopta esta sugestión del inquilino. Tampoco nosotros. Por el contrario resolvemos que la sección 12 dis-pone una prohibición absoluta contra todos los recursos de un arrendador para recobrar la posesión de su propiedad en manos de su inquilino, a menos que se cumpla con sus condiciones. Y como tal la sección 12(/) es una disposición sobre control de alquileres.
Nuestra decisión puede sintetizarse como sigue: El Con-greso ha dispuesto que el “control sobre alquileres” de vi-viendas consistirá de cánones máximos y de restricción de desahucios. Pero el Congreso ha dispuesto, quizás debido a motivos constitucionales, que nadie vendrá obligado a con-tinuar alquilando su propiedad. El Administrador Federal ha dispuesto de conformidad, por Reglamento, que un arrendador puede desahuciar a su inquilino para vivir él la casa. Pero la Legislatura insular ha legislado sobre esta misma cuestión. En la sección 12(/) prohibía que un arrendador que ha te-nido su propiedad alquilada “habitualmente” desahuciara a su inquilino, aun cuando el arrendador deseara la casa para vivirla. No nos detenemos a determinar si la sección 12(f) es constitucional o si está en conflicto con la disposición de la Ley Federal de que nadie estará obligado a continuar al-quilando su propiedad. Más bien basamos nuestra decisión en lo siguiente: la sección 12(f) es una disposición sobre “control de alquileres” porque dispone una restricción sobre desahucios en adición a las restricciones sobre desahucios provistas en la Ley Federal sobre control de alquileres y sus *158Reglamentos. La Ley Federal de 1946, aprobada después de la sección 12(f), dispone que mientras estén en vigor los cánones máximos bajo la Ley Federal, las viviendas no es-tarán sujetas a control de alquileres por ley local alguna. El mandato de la Ley Federal de 1946 es claro. La sección 12(f) puede o no estar en conflicto con la Ley Federal. Pero es una ley sobre control de alquileres. Eso nos obliga a de-cidir que queda. en suspenso basta el 30 de junio de 1947, cuando la Ley Federal expira.
En vista del resultado a que bemos llegado, es innecesa-rio que consideremos las otras cuestiones suscitadas por el apelante.

La resolución' de la corte de distrito será revocada y el casa devuelto con instrucciones de que lo remita a la corte municipal para ulteriores procedimientos no inconsistentes con esta opinión.